United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2868
                        ___________________________

                                  Alan Cole Onstad

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 Ray Hobbs, Director, Arkansas Department of Correction; Larry Mays, Deputy
Director, Arkansas Department of Correction; Danny Burl, Warden, East Arkansas
 Regional Unit, ADC; Todd Ball, Deputy Warden, East Arkansas Regional Unit,
    ADC; Dexter Payne, Deputy Warden, East Arkansas Regional Unit, ADC;
 Raymond Naylor, Disciplinary Hearing Administrator, Arkansas Department of
Correction; John Doe, Disciplinary Hearing Judges, Arkansas Department of Correction

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                           Submitted: November 7, 2013
                            Filed: November 14, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       Arkansas inmate Alan Onstad appeals the district court’s1 interlocutory order
denying his motion seeking a preliminary injunction. Upon careful review, we
conclude that the district court did not abuse its discretion in denying injunctive
relief. See Novus Franchising, Inc. v. Dawson, 725 F.3d 885, 893 (8th Cir. 2013)
(standard of review); see also Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995) (in
prison context, request for injunctive relief must always be viewed with great caution
because judicial restraint is especially called for in dealing with complex and
intractable problems of prison administration).2

       Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Onstad’s motion
for oral argument.
                      ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
      2
       We further note that, to the extent the district court also denied a request for
a temporary restraining order, we lack jurisdiction to review that denial. See Hamm
v. Groose, 15 F.3d 110, 112-13 (8th Cir. 1994) (appellate court lacks jurisdiction to
review denial of temporary restraining order).

                                         -2-